In a proceeding to probate a certain instrument as the will of Earl Weeks, deceased, the objectants appeal from an order of the Surrogate’s Court, Kings County, entered July 12, 1963, which granted the proponent’s motion and directed the objectants’ attorneys to serve and file with the court a photocopy of any statement or statements of the subscribing witnesses to the will obtained by an investigator who had been hired by the objectants’ attorneys. Order affirmed on the opinion of the Surrogate (Matter of Weeks, 39 Mise 2d 696), with costs to the proponent, payable out of the estate. Beldock, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.